UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7176



THOMAS ALEXANDER LOVE,

                                              Plaintiff - Appellant,

          versus


JUANITA H. BAKER; JAMES B. HUNT, JR.; JUDY H.
SILLS; JOY R. SMITH; JAMES B. FRENCH; ELBERT
T. BUCK, JR.; CHARLES L. MANN, SR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-548-5-CT-H)


Submitted:   January 31, 2001          Decided:     February 22, 2001


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas Alexander Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Alexander Love appeals the district court’s orders

directing him to demonstrate exhaustion and requiring submission of

his inmate trust account statement.   While the appeal from these

orders was originally interlocutory, the district court’s inter-

vening final order renders review permissible under the doctrine of

cumulative finality.   Equipment Fin. Group, Inc. v. Traverse Com-

puter Brokers, 973 F.2d 345, 347 (4th Cir. 1992).   Reviewing both

these orders and Love’s arguments on appeal, we find no error and

therefore affirm.* We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       As to Love’s claim that prison officials interfered with his
right to access the courts during the course of this action below,
we find that this is a new claim and therefore not properly before
this Court on appeal.


                                 2